Name: EAEC Council: Directive amending Annexes 1 and 3 to the Directives laying down the basic standards for health protection
 Type: Directive
 Subject Matter: natural and applied sciences;  deterioration of the environment;  consumption;  electrical and nuclear industries;  technology and technical regulations;  organisation of work and working conditions
 Date Published: 1962-07-09

 Avis juridique important|31962L1633EAEC Council: Directive amending Annexes 1 and 3 to the Directives laying down the basic standards for health protection Official Journal 057 , 09/07/1962 P. 1633 - 1649 Finnish special edition: Chapter 5 Volume 1 P. 0007 Swedish special edition: Chapter 5 Volume 1 P. 0007 Danish special edition: Series I Chapter 1959-1962 P. 0202 English special edition: Series I Chapter 1959-1962 P. 0229 DIRECTIVE amending Annexes 1 and 3 to the Directives laying down the basic standards for health protection THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the provisions of the Treaty establishing the European Atomic Energy Community, and in particular Articles 31 and 32 thereof; Having regard to the Directives laying down the basic standards for the protection of the health of workers and the general public against the dangers arising from ionising radiations, issued on 2 February 1959 (Official Journal of the European Communities, No 11, 20 February 1959); Having regard to the opinion of the specialist group appointed by the Scientific and Technical Committee from among scientific experts in the Member States; Having regard to the proposal from the Commission; Having regard to the Opinion of the Economic and Social Committee; After consulting the European Parliament; Whereas the Directives laying down the basic standards, and in particular the Annexes thereto, must be adjusted in accordance with the most recent scientific data; Whereas Annex 1 to the basic standards must be supplemented so as to take account of such data; Whereas Annex 3 was drawn up in a provisional form and its amendment in the light of the further conclusions of the International Commission on Radiological Protection had been provided for; HAS ADOPTED THIS DIRECTIVE: Article 1 The Directives of 2 February 1959 laying down the basic standards for the protection of the health of workers and the general public against the dangers arising from ionising radiations shall be amended as follows: Annex 1 and Annex 3 shall be replaced by the Annex 1 and the Annex 3 attached to this Directive. Article 2 This Directive is addressed to all Member States. Done at Brussels, 5 March 1962. For the Council The President M. COUVE de MURVILLE ANNEX 1 Activity below which the requirements for reporting and obtaining prior authorisation may be waived § 1. The activities represented by hatching are those in respect of which the requirements for reporting and obtaining prior authorisation may be waived >PIC FILE= "T0050778"> § 2. The principle radioactive nuclides may be classified according to their relative radiotoxicity as follows: (a) Very high radiotoxicity: Sr90 + Y90, Po210, At211, Ra226, Ac227, Ra228, Th228, Th230, Th232, Np237, Pu238, Pu239, Pu240, Am241, Pu242, Cm242, Am243, Cm243, Cm244, Cm245, Cm246, Cf249, Cf250, Cf252. (b) High radiotoxicity: Ca45, Ca47, Fe59, Sr89, Y91, Ru106, + Rh106, I126, I129, I131, Ba140 + La140, Ce144 + Pr144, Sm151, Eu152 (13 ans), Eu154, Eu155, Tm170, Hg203, Bi206, Bi207, Pb210 + daughter products, Bi210, Bi212, Pb212, Ra223, Ra224, Th227, Ac228, Pa230, U230, U233, Th234 + Pa234, U235 (U234)*, U236, U238, Pu241, Bk249. (c) Moderate radiotoxicity: Na22, Na24, P32, S35, Cl36, A41, K42, Sc46, Sc47, Sc48, V48, Mn52, Mn54, Fe55, Mn56, Co57, Co58, Co58m, Co60, Ni59, Ni63, Cu64, Ni65, Zn65, Zn69, Zn69m, Ga72, As73, As74, Sc75, As76, As77, Br82, Kr85m, Rb86, Kr87, Y90, Sr91 + Y91, Sr92 + Y92, Y92, Y93, Zr93, Nb93m, Zr95 + Nb95, Nb95, Tc96, Tc97, Tc97m, Ru97, Mo99, Tc99, Ru103, Pd103 + Rh103, Ru105, Rh105, Ag105, Cd109 + Ag109, Pd109 + Ag109m, Ag110m, Ag111, Sn113, In114m, Cd115m, Cd115, Sb122, Sb124, Sb125, Sn125, Te125m, Te127m, Te127, Te129m, Te129, Ba131, Te131m, I132, Xe133, I133, Cs134, I134, Cs135, I135, Xe135, Cs136, Cs137 + Ba137m, La140, Ce141, Pr142, Ce143, Pr143, Nd147, Pm147, Pm149, Eu152 (9 h), Sm153, Gd153, Tb160, Ho166, Dy166, Er169, Tm171, Yb175, Lu177, Hf181, W181, Ta182, Re183, W185, Os185, Re186, Re188, Ir190, Os191, Pt191, Ir192, Os193, Pt193m, Pt193, Ir194, Au196, Pt197, Hg197m, Hg197, Au198, Au199, Tl200, Tl202, Pb203, Tl204, Rn220, Th231, Pa233, Np239. (d) Slight radiotoxicity: H3, Be7, C14, F18, Si31, A37, Cl38, Cr51, Ge71, Kr85, Tc96m, Zr97 + Nb97, Nb97, Tc99m, Rh103, In113m, In115m, Cs131, Cs134m, Nd149, Gd159, Dy165, Er171, Os191m, Pt197m, Tl201. * Hazard depending on U234 content. m = metastable. § 3. In the case of natural uranium and natural thorium, the limits are set at 1 . 10-4 and 1 . 10-6 curies respectively. By custom one curie of natural uranium corresponds to: 3 77 . 1010 dis/sec of U238, 3 77 . 1010 dis/sec of U234 and 1 77 . 109 dis/sec of U235. By custom one curie of natural thorium corresponds to: 3 77 . 1010 dis/sec of Th232 and 3 77 . 1010 dis/sec of Th228. § 4. In the case of the radioactive nuclides Nd144, Sm147, Rb87, In115, Re187, the requirements for reporting and obtaining prior authorisation may be waived, irrespective of the quantities used. § 5. In the case of a mixture of radioactive nuclides of differing radiotoxicity, the radiotoxicity of the mixture is determined as follows : the ratio is calculated for each component radionuclide in the mixture, between the quantity present expressed in curies and the limit laid down in the Radiotoxicity Table in § § 1 and 2 for the nuclide concerned. The sum of these ratios for all the nuclides in the mixture may not exceed 1. § 6. Radionuclides not shown in the radiotoxicity groups in § 2 and the radiotoxicity of which is uncertain or unknown must be considered to belong to the highest radiotoxicity category. ANNEX 3a A. Maximum permissible concentration (MPC) of identified radionuclides in drinking water and in air inhaled for continuous exposure of occupationally exposed persons (Table based on values recommended by the International Commission on Radiological Protection (ICRP) in 1959) >PIC FILE= "T0050779"> >PIC FILE= "T0050780"> >PIC FILE= "T0050781"> >PIC FILE= "T0050782"> >PIC FILE= "T0050783"> >PIC FILE= "T0050784"> >PIC FILE= "T0050785"> >PIC FILE= "T0050786"> >PIC FILE= "T0050787"> >PIC FILE= "T0050788"> >PIC FILE= "T0050789"> B. Maximum permissible concentrations of identified radionuclides in DRINKING WATER and in AIR INHALED for continuous exposure of occupationally exposed persons, not shown in Table A in Annex 3 >PIC FILE= "T0050790"> C. Maximum permissible concentration for a known mixture of identified radionuclides in DRINKING WATER and in AIR INHALED for continuous exposure of occupationally exposed persons >PIC FILE= "T0050791"> D. Maximum permissible concentration of a mixture of unidentified radionuclides in drinking water for continuous exposure of occupationally exposed persons >PIC FILE= "T0050792"> E. Maximum permissible concentration of a mixture of unidentified radionuclides in inhaled air for continuous exposure of occupationally exposed persons >PIC FILE= "T0050793">